Per Curiam:
Saying nothing -whatever about the failure to pay the first instalment of the principal when it fell due, admittedly there was no such payment of the first instalment of the interest provided for in the mortgage. Plence, by agreement of the parties, the entire debt became due and payable, and the scire facias was properly issued. This is not a process to enforce a forfeiture, but to execute the conditions of a lawful contract. Huling v. Drexell, 7 Watts, 126.
The judgment is affirmed.